Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-26 are pending. 

Claims 21-24 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 15-20, 25 and 26, drawn to a monoclonal antibody or an antigen-binding fragment thereof that read on LA-E and VMAPRTLFL (SEQ ID NO: 18), and HLA-E and VMAPRTLIL (SEQ ID NO: 17), are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 63/032,747, filed June 1, 2020, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 was filed after the mailing date of the Non-Final Office on Oct 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to claims 15 and 18 is withdrawn in view of the claims amendment. 



New ground of rejection necessitated by the amendment filed January 7, 2022 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 15-20, 25 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,981,997.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  Issued claim 1 recites A monoclonal antibody, or an antigen-binding fragment thereof, that selectively binds to a complex comprising an HLA-E and a peptide that comprises, consists essentially of, or consists of a sequence according to SEQ ID NO: 18 (VMAPRTLFL), comprising: (i) a light chain CDR1 having the amino acid sequence set forth as SEQ ID NO: 1, a light chain CDR2 having the amino acid sequence set forth as SEQ ID NO: 2, a light chain CDR3 having the amino acid sequence set forth as SEQ ID NO: 3; and (ii) a heavy chain CDR1 having the amino acid sequence set forth as SEQ ID NO: 4, a heavy chain CDR2 having the amino acid sequence set forth as SEQ ID NO: 5, and a heavy chain CDR3 having the amino acid sequence set forth as SEQ ID NO: 6, whereas instant claim 15 recites a monoclonal antibody or an antigen-binding fragment thereof, comprising: a) alight chain CDR1 having an amino acid sequence set forth as SEQ ID NO: 1, a light chain CDR2 having an amino acid sequence set forth as SEQ ID NO: 2, a light chain CDR3 having an amino acid sequence set forth as SEQ ID NO: 3; and b) a heavy chain CDR1 having an amino acid sequence set forth as SEQ ID NO: 4, a heavy chain CDR2 having an amino acid sequence set forth as SEQ ID NO: 5, and a heavy chain CDR3 having an amino acid sequence set forth as SEQ ID NO: 6; wherein the monoclonal antibody binds to at least two complexes comprising (1) HLA-E and (ii) a peptide having a sequence selected from the group consisting of: SEQ ID NO: 17 (VMAPRTLIL), SEQ ID NO: 18 (VMAPRTLFL), SEQ ID NO: 19 (VMAPRTLVL), SEQ ID NO: 20 (VTAPRTLLL), SEQ ID NO: 21 (IMAPRTLVL), SEQ ID NO: 23 (VMAPQALLL), SEQ ID NO: 24 (VMAPRALLL), SEQ ID NO: 25 (VMAPRTLLL), SEQ ID NO: 26 (VMAPRTLTL), SEQ ID NO: 27 (VMAPRTVLL), SEQ ID NO: 28 (VMPPRTLLL), or SEQ ID NO: 29 (VTAPRTVLL).   

Issued claim 2 recites the monoclonal antibody of claim 1, wherein the monoclonal antibody or antigen-binding fragment thereof not have a binding affinity to (i) the HLA-E alone; or (ii) the peptide alone, see instant claim 16.
Issued claim 3 recites the monoclonal antibody of claim 2, wherein the peptide consists of a sequence according to SEQ ID NO: 18 (VMAPRTLFL), see instant claim 1.
Issued claim 4 recites a bispecific T cell engager, comprising the monoclonal antibody of claim 1 or an antigen binding-fragment thereof, see instant claim 17. 
Issued claim 5 recites the bispecific T cell engager of claim 4, wherein the bispecific T cell engager binds to a CD3 protein associated with a T cell receptor (species), whereas instant claim 17, 20 are generic with respect to the second antigen, such as T cell engager antibody. 
Issued claim 6 recites a monoclonal antibody, or an antigen-binding fragment thereof, that selectively binds to a complex comprising an HLA-E and a peptide that comprises, consists essentially of, or consists of a sequence according to SEQ ID NO: 18 (VMAPRTLFL), comprising: (i) a light chain variable domain (VL) comprising the amino acid sequence set forth as SEQ ID NO: 7; and (ii) a heavy chain variable domain (VH) comprising the amino acid sequence set forth as SEQ ID NO: 8, see instant claim 18.
Issued claim 7 recites the monoclonal antibody of claim 6, wherein the monoclonal antibody or antigen-binding fragment thereof does not have a binding affinity to (i) the HLA-E alone; or (ii) the peptide alone, see instant claim 19.

Issued claim 8 recites a bispecific T cell engager, comprising the monoclonal antibody of claim 6 or an antigen-binding fragment thereof (species) whereas instant claim 17, 20 are generic with respect to the second antigen, such as T cell engager antibody. 
Issued claim 10 recites the bispecific T cell engager of claim 9, wherein the bispecific T cell engager binds to a CD3 protein associated with a T cell receptor (species), see instant claims 25-26. 
Issued claim 11 recites a method at treating a cancer that expresses both HLA-E and HLA-G in an individual in need thereof, comprising administering to the individual an effective amount of a monoclonal antibody of claim 1 or an antigen-binding fragment thereof, to thereby treat the cancer, see instant claims 21 and 23. 
Issued claim 12 recites the method of claim 11, wherein the cancer is breast cancer, kidney cancer, lung cancer, ovarian cancer, colorectal cancer, pancreatic cancer, choriocarcinoma, non-small cell lung carcinoma (NSCLC), gastric cancer, cervical cancer, head and neck cancer, leukemia, lymphoma, myeloma, multiple myeloma (MM), acute myeloid leukemia (AML), myelodysplastic syndrome, a B-cell malignancy, or mantel cell lymphoma, see instant claims 22 and 24. 
Otherwise claims 15-26 are anticipated or rendered obvious by the issued claims. 

Conclusion

No claim is allowed.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644